Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 08, 2021

The Court of Appeals hereby passes the following order:

A22A0611. REBECCA PARRIS v. KATHRYN O’NEILL.

       Rebecca Parris filed suit against Kathryn O’Neill and Leigh Hiemes. O’Neill
filed an answer and a motion to dismiss, asserting lack of service and jurisdiction. On
September 20, 2021, the trial court granted the motion and dismissed the suit with
prejudice as to O’Neill. Parris filed this appeal, and O’Neill has filed a motion to
dismiss arguing that we lack jurisdiction. We agree.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must be
either an express determination that there is no just reason for delay under OCGA §
9-11-54 (b) or compliance with the interlocutory appeal procedures of OCGA § 5-6-
34 (b). See id. “Where neither of these code sections [is] followed, the appeal is
premature and must be dismissed.” Id. (punctuation omitted).
       The record does not show that the trial court has resolved Parris’s claims
against Hiemes or that the court directed the entry of judgment under OCGA § 9-11-
54 (b). Accordingly, in order to appeal, Parris was required to use the interlocutory
appeal procedures, which include obtaining a certificate of immediate review from
the trial court. See OCGA § 5-6-34 (b); Shoenthal v. Shoenthal, 333 Ga. App. 729,
730 (776 SE2d 663) (2015). Parris’s failure to follow the requisite appeal procedures
deprives us of jurisdiction over this direct appeal. Accordingly, O’Neill’s motion to
dismiss the appeal is GRANTED, and the appeal is hereby DISMISSED. See
Shoenthal, 333 Ga. App. at 730.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/08/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.